GRAJBER, Circuit Judge,
concurring in part and dissenting in part.
I concur in part and dissent in part.
I join the majority in affirming the conviction.
Unlike in United States v. Ochoa-Gaytan, 265 F.3d 837 (9th Cir.2001), the district court here did not deny the acceptance-of-responsibility departure because Defendant went to trial. Indeed, the district court expressly did not do that, recognizing both Defendant’s right to go to trial and the court’s obligation to look at other factors in analyzing the potential departure. The court permissibly relied on Defendant’s strategy of trying to shift the blame to someone else and to claim that he was not responsible. I find neither legal error nor clear error in finding facts. Therefore, I would affirm the sentence as well as the conviction.